Citation Nr: 1711400	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-18 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for left wrist strain with ganglion.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to service connection for chronic memory loss. 

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for an intestinal disorder.

7.  Entitlement to an initial higher rating for left ankle surgical scarring, rated as 10 percent disabling from March 28, 2007, and as 20 percent disabling from October 23, 2008.

8.  Entitlement to an initial higher rating for right ankle surgical scarring, rated as 10 percent disabling from January 17, 2008, and as 20 percent disabling from October 23, 2008. 

9.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with psychotic disorder, rated as 70 percent disabling from October 31, 2006 and as 100 percent disabling from March 12, 2012.

10.  Entitlement to a rating in excess of 20 percent for lumbar spine asymmetrical disc space narrowing, previously rated as strain with degenerative changes.

11.  Entitlement to a rating in excess of 20 percent for left ankle residual strain with degenerative changes, status post arthroscopy and reconstruction.

12.  Entitlement to a rating in excess of 20 percent for right ankle residuals, status post arthroscopic and surgical repair of Brevis tear and ligament repair.

13.  Entitlement to service connection for a head injury with headaches due to syncope episodes. 

14.  Entitlement to an effective date prior to February 6, 2008 for an award of special monthly compensation (SMC) at the housebound rate.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2010, the RO increased the disability ratings for scarring of the left and right ankle respectively to 20 percent each effective October 23, 2008.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of higher ratings remains in appellate status.  

In April 2015, the Board reopened the claim of service connection for bilateral hearing loss and remanded that issue on the merits, along with the other issues remaining on appeal.  

In an August 2016 rating decision, the RO granted service connection for a scar of the lower chin and entitlement to special monthly compensation (SMC) at the housebound rate from February 6, 2008; thus the RO indicated that these issues were resolved.  Since the RO indicated that the issue of an earlier effective date for SMC was resolved, no statement of the case was issued, per the Board's remand instructions.  However, thereafter, the Veteran indicated that the desired effective date was earlier, July 22, 2005.  As such, a statement of the case must still be sent since the issue is not considered to be a full grant.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a liver disability was raised by the Veteran in July 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran has requested a permanent and total rating from July 22, 2005.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a rating in excess of 20 percent for lumbar spine asymmetrical disc space narrowing, previously rated as strain with degenerative changes; entitlement to a rating in excess of 20 percent for left ankle residual strain with degenerative changes, status post arthroscopy and reconstruction; entitlement to a rating in excess of 20 percent for right ankle residuals, status post arthroscopic and surgical repair of Brevis tear and ligament repair; entitlement to service connection for a head injury with headaches due to syncope episodes; and entitlement to an effective date prior to February 6, 2008 for an award of SMC at the housebound rate, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to the issues of entitlement to a rating greater than 10 percent for left wrist strain with ganglion; and entitlement to service connection for bilateral hearing loss, dizzy spells, chronic memory loss, ED, and for an intestinal disorder.

2.  The Veteran has three right ankle scars and four left ankle scars which are superficial and painful; the overall combined rating on the right is 30 percent and on the left is 40 percent, but the ratings are subject to the limitations of 38 C.F.R. § 4.25 and the amputation rule, when combining with the existing individual 20 percent ratings for other right and left ankle disabilities.

3.  As of October 31, 2006, the Veteran's PTSD was productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issues of entitlement to a rating greater than 10 percent for left wrist strain with ganglion; and entitlement to service connection for bilateral hearing loss, dizzy spells, chronic memory loss, ED, and for an intestinal disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for three separate 10 percent ratings for three right ankle scars each are met from March 28, 2007, the overall combined rating on the right is 30 percent, subject to the limitations of combined ratings and the amputation rule, when combining with the existing individual 20 percent rating for other right ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.68, 4.118, Diagnostic Code 7804 (2007).

3.  The criteria for four separate 10 percent ratings for four left ankle scars each are met from January 17, 2008, the overall combined rating on the left is 40 percent, subject to the limitations of combined ratings and the amputation rule, when combining with the existing individual 20 percent rating for other left ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.68, 4.118, Diagnostic Code 7804 (2007).

4.  The criteria for a 100 percent rating for PTSD from October 31, 2006 are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of entitlement to a rating greater than 10 percent for left wrist strain with ganglion; and entitlement to service connection for bilateral hearing loss, dizzy spells, chronic memory loss, ED, and for an intestinal disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Bilateral Ankle Surgical Scarring

In February 2008, the Veteran was afforded a VA examination.  His right ankle scars in centimeters (cms) were as follows: on the right lateral ankle, there was a 1.2 by 4 scar and on the anterior ankle, the scars were 0.1 by 0.7 and 0.1 by 0.4.  On the left ankle, the scar on the left medial ankle was 0.2 by 3.0, on the left lateral ankle the scar was 0.4 by 7.0, and on the left anterior ankle, the scars were 0.1 by 0.5 and 0.2 by 0.6.  The scars were flat, hyperpigmented, normal texture, with no tissue loss, induration, or inflexibility.  There was tenderness on palpation.  There was no adherence to underlying tissue.  There was no limitation of motion or loss of function.  There was no underlying soft tissue damage.  There was no skin ulceration or skin breakdown.  The Veteran was afforded another examination in January 2010 which reflected consistent findings.  The Veteran reported that the right ankle surgical scar still opened up, but there was no open wound on examination.  In April 2010, the examiner indicated that with the Veteran's disabilities, he was not suitable for employment.

In July 2016, the Veteran was afforded another VA examination.  It was noted that the Veteran had two significant scars on the left ankle one on the lateral aspect of the left ankle measuring 7 cms and one on the medial aspect of the left ankle measuring 4 cm.  He had one significant scar on the lateral aspect of the right ankle measuring 8 cm.  The scars were linear, well-healed, nontender and stable.  They were not painful, unstable, or with loss of skin covering.  However, the Veteran has continued to report that the scars are painful.

The effective date of the scarring ratings is March 28, 2007 (left ankle) and January 17, 2008 (right ankle).  As a result, two sets of rating criteria must be considered because the Diagnostic Codes governing scars were amended effective October 23, 2008.  The revised criteria pertain to claims received on or after October 23, 2008.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  Pursuant to 38 C.F.R. § 4.118, a Veteran who was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under those same Codes.  If such request is made, VA will review the disability to determine if a higher rating is due under those Codes, but the effective date of any increased award will not be effective before October 23, 2008.  38 C.F.R. § 4.118. 

Even if a veteran has not specifically requested consideration under the 2008 provisions, the Board also notes that the purpose for adding these provisions was "to ensure that veterans . . . are compensated as fully as possible for their wounds."  See 73 Fed. Reg. 428 (January 3, 2008).  VA has clearly stated that its intent behind applying the revised criteria irrespective of whether the condition has worsened is to ensure veterans receive the best rating possible.  Thus, it would be inconsistent with the stated intent of the 2008 amendments to restrict this Veteran to consideration of only the pre-October 23, 2008 versions of the schedular criteria.  Also, the RO considered both sets of criteria in adjudicating this issue.  Therefore, the Board will consider the Veteran's claims under both the old and new criteria.

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck; the criteria for this Code set forth the characteristics of disfigurement with ratings ranging from 10 percent to 80 percent.  38 C.F.R. § 4.118 (2015).  The October 23, 2008, revisions made no substantive changes to Diagnostic Code 7800.  The revisions added Note (4) (which clarified that ratings under Diagnostic Code 7800 should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned) and Note (5) (which clarified that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation).  In any event, the scarring is to the ankles, not the head, face, or neck.

Under the old versions of Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage. 

Under the current Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated as follows: for an area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is assigned; for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted; for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) a 10 percent rating is warranted. Note (1) provides: a deep scar is one associated with underlying soft tissue damage. Note (2) provides: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The maxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.   

Under the old versions of Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Under the current version of Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted. Note (1) provides:  A superficial scar is one not associated with underlying soft tissue damage. Note (2) provides: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The maxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under prior Diagnostic Code 7803, a 10 percent evaluation is assigned for superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  None of the Veteran's scarring is unstable, and, as noted, the Veteran is already receiving a 10 percent rating.  There is no current version of Diagnostic Code 7803.  

Under Diagnostic Code 7805 of either version, the Veteran may otherwise be provided a rating under an appropriate diagnostic code (based on limitation of function of the affected part for the old version and includes linear scars for the new version).  Here, the Veteran does not have limitation of function due to the scarring.  

Under prior Diagnostic Code 7804, a 10 percent evaluation is assigned for superficial scars, painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Thus, under this Diagnostic Code, effective prior to October 23, 2008, a veteran could be assigned a separate compensable (10 percent) rating for each painful superficial scar.  As noted, the Veteran already has a 10 percent rating for each ankle under this code, prior to October 23, 2008, per ankle.  However, the February 2008 examination initially indicated that there were three left ankle scars and four right ankle scars which were superficial and painful.  As such, each scar warrants a separate 10 percent rating, subject to the considerations below.  

Under the current Diagnostic Code 7804, scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

As of October 23, 2008, the Veteran was assigned a 20 percent rating for the scarring of each ankle.  However, neither ankle has more than four scars.  As such, a higher 30 percent rating is not warranted for either ankle.  As such, the Board finds that the separate ratings under the old criteria is more advantageous to the Veteran.  Thus, each of his left and right ankle scars, totaling 7 superficial and painful scars, warrant a 10 percent rating.

That being noted, in evaluating this case, the Board is cognizant of the limit set forth by the amputation rule.  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In the present case, because the Veteran's disabilities are in the lower level of the legs below the knees, Diagnostic Code 5165 provides that an amputation of the leg below the knee would warrant a 40 percent rating.  The Veteran is service-connected for residuals of status post arthroscopic and surgical repair of brevis tear and ligament repair of the right ankle, rated as 20 percent disabling; and for residual strain with degenerative changes, status post arthroscopy and reconstruction of the left ankle, also assigned a 20 percent disability rating.  With regard to the right ankle, the 3 scars combine under 38 C.F.R. § 4.25 to a 30 percent rating.  That rating combined with 20 percent for the other right ankle disability is 40 percent, the maximum rating subject to the amputation rule.  With regard to the left side, the overall combined rating  (40 percent for scars and 20 for other left ankle impairment) is 50 percent; however, that exceeds the maximum rating under the amputation rule.  So, the maximum rating for the left side is also 40 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports separate 10 percent ratings for each of the 7 scars of the left and right ankles, subject to the limitations of 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's ankle scars are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment for the scars is shown.  Although the Veteran is unemployable, his industrial status is not due to the scars.  Therefore, referral for consideration of an extraschedular rating is not warranted.

PTSD

At the outset, the Board notes that the Veteran has been assigned a combined 100 percent schedular rating from October 24, 2008, which is the highest rating allowed.  (A TDIU rating was in effect from February 6, 2008 to October 23, 2008).  He is in receipt of a 100 percent schedular evaluation for PTSD from March 12, 2012.  However, he was in receipt of a 70 percent rating from October 31, 2006 to March 11, 2012 and asserts that a higher rating is warranted for that period.  As set forth below, a total schedular rating is warranted for the entire period for which service connection has been in effect.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). (Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093  (Aug. 4, 2014)).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

There are pertinent records for the time period under consideration.  In 2007, the Veteran participated in a trauma group for group psychotherapy.  In February 2007, it was noted that the Veteran was unemployed.  March 2007 records reflected that the Veteran reported having various triggers from interpersonal contact which were resulting in his being hypervigilant, having disturbed sleep, and causing intrusive thoughts.  Other records from March 2007 noted that the Veteran did not have a history of suicidal attempts.  He also indicated that he thought that there was hope.  However, he variously reported having violent thoughts toward others and had a hard time containing his anger.  The Veteran reported that he began having trouble while in Iraq and indicated his marriage began falling apart.  He reported having intrusive memories daily and nightmares almost every night.  He was easily triggered by things in the environment.  He had explosive anger and violent thoughts, and awoke one night and was choking his spouse during a nightmare.  She was now afraid of him.  He yelled in his sleep and was combative during his nightmares.  He was easily startled and described brief dissociative episodes.  He had intense panic attacks, was very hypervigilant, had night terrors and flashbacks of gruesome images from the war.  He tended to isolate to avoid triggers and tried to keep his anger in check.  Some moderate depression was also noted.  He did not have a history of psychosis or of a formal thought disorder.  His speech was normal in rate and rhythm, his thoughts are depressive in nature.

January 2008 VA records showed that the Veteran was depressed.  He had not been sleeping well and had hopeless thoughts at times.  He had nightmares every other night and was not rested.  His interest and motivation were decreased.  He avoided social settings.  He startled easily and become angry when startled.  He felt as though his fellow marines were dead.  He witnessed the death of one.  His memories were triggered by smells, sights, and situations.  He actively avoided situations that would trigger these memories.  He felt that people were out to get him and his energy level was low.  He was taking medication.  He had been arrested for driving under the influence as well as domestic violence.  His family did not currently want contact with him.  His wife had left him after he returned from Iraq.  He was working as a painter. However, another record noted that he was both homeless and jobless with no social support.  His GAF was 45.  

In February 2008, the Veteran again indicated that he had been working, but was injured and so he was not working as much.  He felt that he was deteriorating and losing ground.  It appeared that he felt better after inpatient treatment, but had fallen back to "square one" and was no longer doing well, felt hopeless, and felt overwhelmed.  

In July 2008, a VA examiner observed the Veteran after admission to a VA facility.  He was observed hourly for safety and sleep pattern.  He awoke in the day room tearful and fearful of everything.  He did not know where his life was going and he had made many mistakes.  He did not know where his wife was located or if they were still married.  He felt that he could not overcome his problems without help, but was unsure about his medical admission.  He felt overwhelmed by his circumstances.  He became frightened when he thought he heard jets and helicopters overhead.  He was given medication to help calm him down.  His affect was flat and his mood was tearful and guarded.  He slept for a few hours.  Later it was noted that the Veteran was unable to retain information.  He did not want to answer questions, and was evasive and guarded.  He was paranoid, responding to internal stimuli, and he stared into space.  He grimaced and avoided eye contact.  He had auditory hallucinations and flashbacks.  He had homicidal ideation, but no specific plan.  It was noted that the Veteran was unemployed.  It was noted that the Veteran was not able to care for himself and his discharge diagnosis was poor.  The subsequent records also noted suicidal ideation.  The Veteran was hospitalized for over two weeks.  Follow-up treatment noted that the GAF was 40.  The Veteran reported that he needed to be in the hospital.  The Veteran continued to report for therapy.  The Veteran wanted stimulant medication which was not prescribed.  

The Veteran later acknowledged that he did not serve in combat and did not know where information in the record regarding combat experiences came from including reported service in Iraq.  See e.g., September 2014 rating decision granting service connection for PTSD with psychotic disorder, NOS, due to military sexual trauma.

Lay statements were received from family members who indicated that the Veteran was disrespectful and unable to cope well.  His behavior had deteriorated.  He was physically abusive to others and destructive toward material items.  He did not trust anyone, including family members.  It was noted that the Veteran had been living in squalor.

The Board finds that a 100 percent schedular rating is warranted from the effective date of service connection, October 31, 2006.  Although the Veteran sporadically reported being employed in some capacity, it does not appear that he sustained gainful employment.  The record shows that he engaged in inappropriate violent behavior with episodes of psychosis as well as homicidal/suicidal ideation and an inability to provide self-care.  There was clearly total social impairment.  The GAF scores supported these findings.  Accordingly, the evidence supports a 100 percent rating for PTSD from October 31, 2006.

ORDER

The issue of entitlement to a rating greater than 10 percent for left wrist strain with ganglion, is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for dizzy spells is dismissed.

The issue of entitlement to service connection for chronic memory loss is dismissed.

The issue of entitlement to service connection for ED is dismissed.

The issue of entitlement to service connection for an intestinal disorder is dismissed.

Three separate 10 percent ratings for each of three scars of the right ankle is granted, with an overall 30 percent rating subject to the rules for combined rating and amputation, and subject to the law and regulations governing the payment of monetary benefits.

Four separate 10 percent ratings for each of four scars of the left ankle is granted, with an overall 40 percent rating subject to the rules for combined rating and amputation, and subject to the law and regulations governing the payment of monetary benefits.

A 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

With regard to the claims for higher ratings for the low back and both ankles, the Veteran was last examined by VA in July 2016, in compliance with the Board's remand directives.  However, range of motion studies were not provided in active/passive motions, although the examinations reflected that there were reports of pain.  The United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  

With regard to service connection for service connection for a head injury with headaches claimed as due to multiple blackouts, the Board initially notes, as referenced in the introductory portion of this decision, that service connection is established for a scar of the lower lip which resulted from a syncope episode during service.  In the Board's prior remand, it was noted that the service treatment records show the Veteran was seen in January 2003 for complaints of blacking out and sustaining a laceration to his bottom lip.  He reported a history of problems with being dizzy and that he had a headache 2-3 days earlier.  He denied a history of previous head injury.  Objectively, there was a 1.5 to 2 inch laceration that required sutures.  Assessment was syncope.  On pre-discharge audiometric examination in February 2005, the Veteran reported a few episodes of dizziness or blacking out.  He stated that there were four or five episodes in the last four years.  Post-service, in a May 2008 statement, the Veteran reported that he blacked out multiple times and in one incident woke up on the ground with blood on his neck and face.  He said he had stitches but no diagnosis.  He reported daily headaches, migraines once or twice a month, chronic dizzy spells and chronic memory loss.  In compliance with the Board's remand, the Veteran was examined in July 2016.  The examiner noted that a recent record June 2016 noted that the Veteran reported a history of a childhood injury.  He stated that he was hit in the head by a bat when he was 7 years old.  He did not have a skull fracture, but required stitches and eventually plastic surgery.  On current examination, the examiner indicated that the Veteran did not have a TBI during service as he actually did not have a head injury; however, he did have a fall during a syncope episode when he suffered the chin injury.  The Veteran also reported drug and alcohol use which had resulted in black out episodes, but that he had not used these substances in several months, but continued to have the episodes.  The examiner noted that the Veteran's attention deficit disorder was considered to be the cause of his memory, attention and concentration issues.  As noted above, the Veteran withdrew his claims for service connection for dizzy spells and for chronic memory loss.  The Board recognizes that the Veteran's claim was for service connection for residuals of a head injury with headaches.  The Veteran indicated to the examiner that there was no head injury; however, there is no opinion regarding headaches.  Thus, that matter should be addressed.  

With regard to the effective date issue, as noted in the introductory portion of this decision, a statement of the case should be sent to the Veteran as to the issue of entitlement to an effective date prior to February 6, 2008 for an award of special monthly compensation (SMC) at the housebound rate, from July 22, 2005.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of the Veteran's service-connected low back and bilateral ankle disabilities (other than scarring).  The examiner should review the record prior to examination.  The examination should be performed in accordance with the current applicable protocols.  

The examiner should specifically test the range of motion for the low back and bilateral ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability for the low back and bilateral ankles.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any current headache disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a headache disorder that preexisted his military service to include as due to a childhood injury wherein he was struck in the head with a baseball bat.  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting headache disorder at the time of his service entrance, is there evidence that the Veteran's preexisting headache disorder increased in severity (worsened) in service to include as due to syncope episodes including the one resulting in a chin injury.

(c) If the preexisting headache disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the headache disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a headache disorder that preexisted service, is it at least as likely as not that the Veteran currently has a headache disorder that had its onset in, or is otherwise etiologically related, to his military service.  The examiner should state with specificity as to whether there is a current diagnosis.  The examiner should address inservice headaches.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

5.  The Veteran should be sent a statement of the case as to the issue of entitlement to an effective date prior to February 6, 2008 for an award of SMC at the housebound rate in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


